 
 
I 
111th CONGRESS 2d Session 
H. R. 4787 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2010 
Ms. Baldwin (for herself and Mr. Sullivan) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to improve and protect rehabilitative services and case management services provided under Medicaid to improve the health and welfare of the Nation’s most vulnerable seniors and children. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Medicaid Services Restoration Act of 2010. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Rehabilitative Services Protections 
Sec. 101. Inclusion of therapeutic foster care as medical assistance. 
Sec. 102. Inclusion of attainment and retention of functional status in rehabilitative services. 
Sec. 103. Reasonable and efficient payment methodologies for rehabilitative services. 
Sec. 104. Clarification of coverage of EPSDT services for children receiving inpatient psychiatric hospital services. 
Sec. 105. Third party liability clarification relating to diagnostic, screening, preventive, and rehabilitative services. 
Title II—Case Management and Targeted Case Management Protections 
Sec. 201. Third party liability clarification relating to case management and targeted case management. 
Sec. 202. Reasonable and efficient payment methodologies for case management services. 
Sec. 203. Protecting health and safety. 
Sec. 204. Codification of Olmstead standard; protecting children. 
Sec. 205. Assuring appropriate case management.   
IRehabilitative Services Protections 
101.Inclusion of therapeutic foster care as medical assistanceSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— 
(1)in subsection (a)— 
(A)in paragraph (27), by striking and at the end; 
(B)by redesignating paragraph (28) as paragraph (29); and 
(C)by inserting after paragraph (27) the following new paragraph: 
 
(28)therapeutic foster care services described in subsection (y); and; and 
(2)by adding at the end the following new subsection: 
 
(y) 
(1)For purposes of subsection (a)(28), subject to subparagraph (C), therapeutic foster care services described in this subsection are services provided for children who have not attained age 21, and who, as a result of mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, need the level of care provided in an institution (including a psychiatric residential treatment facility) or nursing facility the cost of which could be reimbursed under the State plan but who can be cared for or maintained in a community placement, through therapeutic foster care programs that— 
(A)are licensed by the State and accredited by the Joint Commission on Accreditation of Healthcare Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or by another equivalent accreditation agency (or agencies) as the Secretary may recognize; 
(B)provide structured daily activities, including the development, improvement, monitoring, and reinforcing of age-appropriate social, communication and behavioral skills, crisis intervention and crisis support services, medication monitoring, counseling, and case management, and may furnish other intensive community services; and 
(C)provide foster care parents with specialized training and consultation in the management of children with mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, and specific additional training on the needs of each child provided such services. 
(2)In making coverage determinations under paragraph (1), a State may employ medical necessity criteria that are similar to the medical necessity criteria applied to coverage determinations for other services and supports under this title. 
(3)The services described in this subsection do not include the training referred to in paragraph (1)(C).. 
102.Inclusion of attainment and retention of functional status in rehabilitative servicesSection 1905(a)(13) of the Social Security Act (42 U.S.C. 1396d(a)(13)) is amended by striking and restoration of an individual to the best possible functional level and inserting , restoration of an individual to the best possible functional level, or attainment or retention of the individual's best possible functional status. 
103.Reasonable and efficient payment methodologies for rehabilitative servicesSection 1905(a)(13) of the Social Security Act (42 U.S.C. 1396d(a)(13)), as amended by section 102, is amended by inserting (and which reimbursement for, in the case of rehabilitative services, may be made through the establishment of reasonable and efficient payment methodologies, including fee-for-service payments, case rates, daily rates, or other forms of capitated payment after status. 
104.Clarification of coverage of EPSDT services for children receiving inpatient psychiatric hospital servicesSection 1905(h)(1) of the Social Security Act (42 U.S.C. 1396d(h)(1)) is amended— 
(1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by adding and after the semicolon; and 
(3)by inserting after subparagraph (C), the following new subparagraph: 
 
(D)services described in subsection (r) which are provided on an inpatient or outpatient basis to an individual receiving inpatient services described in subparagraph (A), (B), or (C).. 
105.Third party liability clarification relating to diagnostic, screening, preventive, and rehabilitative servicesSection 1903(c) of the Social Security Act (42 U.S.C. 1396b(c)) is amended— 
(1)by inserting (1) after (c); and 
(2)by adding at the end the following new paragraph: 
 
(2)Nothing in this title shall be construed as prohibiting or restricting, or authorizing the Secretary to prohibit or restrict, payment under subsection (a) for medical assistance for services provided under section 1905(a)(13) to eligible individuals furnished by qualified providers under non-medical programs, provided, however, a State or local agency administering such plan shall comply with section 1902(a)(25)..  
IICase Management and Targeted Case Management Protections 
201.Third party liability clarification relating to case management and targeted case managementSection 1903(c) of the Social Security Act (42 U.S.C. 1396b(c)), as amended by section 105, is amended by adding at the end the following new paragraph: 
 
(3)Nothing in this title shall be construed as prohibiting or restricting, or authorizing the Secretary to prohibit or restrict payment under subsection (a) for medical assistance for services provided under section 1915(g) to eligible individuals furnished by qualified providers under non-medical programs, provided, however, a State or local agency administering such plan shall comply with section 1902(a)(25).. 
202.Reasonable and efficient payment methodologies for case management servicesSection 1915(g)(4) of the Social Security Act (42 U.S.C. 1396n(g)(4)) is amended by adding at the end the following new subparagraph: 
 
(C)Reimbursement for case management and targeted case management services may be made through the establishment of reasonable and efficient payment methodologies including fee-for-service payments, case rates, daily rates, or other forms of capitated payment.. 
203.Protecting health and safetySection 1915(c)(4) of the Social Security Act (42 U.S.C. 1396n(c)(4)) is amended by adding after the second sentence the following new sentence: “For the purpose of developing and monitoring the implementation of the written plan of care required under paragraph (1), and to assure the health and welfare of individuals, the State may require case management services for each beneficiary and may limit the case managers available with respect to case management services for eligible individuals in order to ensure that the case managers for such individuals are capable of ensuring that such individuals receive needed services.”. 
204.Codification of Olmstead standard; protecting childrenSection 1915(g)(2)(A) of the Social Security Act (42 U.S.C. 1396n(g)(2)(A)) is amended— 
(1)in clause (i), by striking services which will and all that follows through the period and inserting services furnished to assist individuals, eligible under the State plan who reside in a community setting or are transitioning to a community setting, in gaining access to needed medical, social, educational, and other services. Such services may be offered by staff of non-medical programs or those who contract with non-medical programs, so long as such individuals are qualified providers under the State plan under this title and the case management services are distinct from the direct services of the non-medical program.; 
(2)by redesignating clause (ii) as clause (iii); and 
(3)by inserting after clause (i) (as amended by paragraph (1)), the following new clause: 
 
(ii)For purposes of providing case management services, individuals (other than individuals who have attained age 22 but not attained age 65 and are patients in an institution for mental diseases or individuals who are inmates of public institutions) may be considered to be transitioning to a community setting for up to the last 180 days of an institutional stay.. 
205.Assuring appropriate case managementSection 1915(g)(4) of the Social Security Act (42 U.S.C. 1396n(g)(4)), as amended by section 202, is amended by adding at the end the following: 
 
(D)Nothing in this subsection shall be construed as prohibiting a State from providing case management or targeted case management services, as defined in subparagraphs (A) and (B), respectively, of paragraph (2), through multiple case managers to any individual who qualifies for medical assistance under the State plan, or to specific classes of individuals, or to individuals who reside in specified areas, selected by the State pursuant to this subsection..  
 
